DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 3/16/2021, with respect to rejection of claims 9-10, 13 and 15 under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (WO 2015/008582, refer to English equivalent US 2016/0372748) in view of Natsui et al. (JP 2013-137947, refer to English translation), rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Natsui, as applied to claims 9-10, 13 and 15 above, and further in view of Okamura et al. (WO 2009/141991, refer to English equivalent US 2010/0209763) and rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Natsui, as applied to claims 9-10, 13 and 15 above, and further in view of JP 2013-073833 (refer to English translation) have been fully considered and are persuasive.  The rejection of claims 9-10, 13 and 15 under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (WO 2015/008582, refer to English equivalent US 2016/0372748) in view of Natsui et al. (JP 2013-137947, refer to English translation) rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Natsui, as applied to claims 9-10, 13 and 15 above, and further in view of Okamura et al. (WO 2009/141991, refer to English equivalent US 2010/0209763) and rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Natsui, as applied to claims 9-10, 13 and 15 above, and further in view of JP 2013-073833 (refer to English translation) have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a positive electrode active material for non-aqueous electrolyte secondary batteries comprising, among other things, a porosity h of secondary particles is in a range of 4.3% ≤ h ≤ 5.8%.
The closest prior art is Nakayama et al. (WO 2015/008582, refer to English equivalent US 2016/0372748) which teaches a positive electrode active material having a porosity of 0.5 to 4%, where when the porosity exceeds 4%, there is a possibility that thermal stability is lowered by the excess contact of the surface of primary particles with the electrolyte solution ([0087]-[0090]) and, thus, specifically teaches away from the claimed porosity range.  Further, there is no motivation for one skilled in the art to modify the porosity in Nakayama to be within a porosity range the prior art specifically teaches away from.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/8/2021